Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 1 of 10   PageID #: 469



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )           CR. NO. 13-00515 SOM
                              )
          Plaintiff,          )           ORDER DENYING DEFENDANT ROY
                              )           APAO’S MOTION FOR
                              )           COMPASSIONATE RELEASE
                              )
     vs.                      )
                              )
ROY APAO,                     )
                              )
          Defendant.          )
                              )
_____________________________ )

                       ORDER DENYING DEFENDANT
             ROY APAO’S MOTION FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            In 2013, Defendant Roy Apao entered guilty pleas to

conspiring to distribute methamphetamine and to distributing or

possessing with intent to distribute methamphetamine.            In 2014,

this court sentenced Apao to 140 months in prison.           He has served

almost 90 months of his sentence.        He is currently incarcerated

at FCI Phoenix, and the Bureau of Prisons says his projected

release date is May 19, 2023.

            Apao now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

COVID-19 pandemic.     Apao contends that several underlying medical

conditions make him vulnerable to complications if he contracts

COVID-19.    After considering Apao’s medical condition, the time

remaining on his sentence, and his history, this court concludes

that Apao has not demonstrated that extraordinary and compelling
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 2 of 10   PageID #: 470



circumstances warrant a reduction in his sentence.

II.         ANALYSIS.

            Apao’s compassionate release request is governed by 18

U.S.C. § 3582(c)(1)(A), which provides:

            [T]he court . . . upon motion of the
            defendant after the defendant has fully
            exhausted all administrative rights to appeal
            a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse
            of 30 days from the receipt of such a request
            by the warden of the defendant’s facility,
            whichever is earlier, may reduce the term of
            imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that--

            (i) extraordinary and compelling reasons
            warrant such a reduction . . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements.          United States v.

Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

                                     2
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 3 of 10   PageID #: 471



            A.    Apao has satisfied the time-lapse requirement of
                  18 U.S.C. § 3582(c)(1)(A).

            Apao submitted an administrative compassionate release

request to the warden of his prison on June 24, 2020, more than

30 days before he filed this motion.        ECF No. 49, PageID # 318.

The Government is not contesting Apao’s satisfaction of the

exhaustion requirement.      Id.   Accordingly, this court finds that

Apao has fulfilled the first requirement of § 3582(c)(1)(A).

            B.    This Court Has Discretion in Determining Whether
                  Extraordinary and Compelling Reasons Justify a
                  Reduced Sentence.

            This court turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.      In orders addressing compassionate release

motions in other cases, this court has expressly recognized that

it possesses considerable discretion in determining whether a

particular defendant has established the existence of

extraordinary and compelling reasons that justify early release.

This court has also stated that, in reading § 3582(c)(1)(A) as

providing for considerable judicial discretion, the court is well

aware of the absence of an amended policy statement from the

Sentencing Commission reflecting the discretion given to courts

when Congress amended the statute to allow inmates themselves to

file compassionate release motions.        United States v. Mau, 2020

WL 6153581 (D. Haw. Oct. 20, 2020); United States v. Scher, 2020



                                     3
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 4 of 10   PageID #: 472



WL 3086234, at *2 (D. Haw. June 10, 2020); United States v.

Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

Specifically, this court has recognized that an Application Note

to a relevant sentencing guideline is outdated.          This court

continues to view its discretion as not limited by Sentencing

Commission pronouncements that are now at odds with the

congressional intent behind recent statutory amendments.            Mau,

2020 WL 6153581; see also United States v. Brooker, 976 F.3d 228,

235-36 (2d Cir. 2020) (“[W]e read the Guideline as surviving, but

now applying only to those motions that the BOP has made.”); cf.

United States v. Ruffin, --- F.3d ---, 2020 WL 6268582, at *6-7

(6th Cir. Oct. 26, 2020) (noting that some courts have held that

the Application Note is not “applicable,” but not deciding the

issue).

            C.    Apao has not demonstrated that extraordinary and
                  compelling circumstances justify his early
                  release.

            Apao contends that extraordinary and compelling

circumstances justify his early release here.          He relies

primarily on the risks he faces if he contracts COVID-19, which

is present at FCI Phoenix,1 where he is housed.          The CDC

currently lists the following conditions for people of any age as

      1
        The BOP reports that four inmates and five staff members
have tested positive for COVID-19 at FCI Phoenix.
www.bop.gov/coronavirus (last visited November 13, 2020).

                                     4
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 5 of 10   PageID #: 473



creating an increased risk of a severe illness from COVID-19:

            *Cancer

            *Chronic kidney disease

            *COPD (chronic obstructive pulmonary disease)

            *heart conditions, such as heart failure, coronary
            artery disease, or cardiomyopathies

            *Immunocompromised state (weakened immune system) from
            solid organ transplant

            *Obesity (body mass index [BMI] of 30 kg/m2 or higher
            but < 40 kg/m2)

            *Severe Obesity (BMI = 40 kg/m2)

            *Sickle cell disease

            *Smoking

            *Type 2 diabetes mellitus

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/

people-with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fw

ww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fg

roups-at-higher-risk.html (last visited October 22, 2020).

            The CDC also lists the following as possibly increasing

the risk of a severe illness from COVID-19:

            *Asthma (moderate-to-severe)

            *Cerebrovascular disease (affects blood vessels and
            blood supply to the brain)

            *Cystic fibrosis

            *Hypertension or high blood pressure

            *Immunocompromised state (weakened immune system) from
            blood or bone marrow transplant, immune deficiencies,

                                     5
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 6 of 10   PageID #: 474



            HIV, use of corticosteroids, or use of other immune
            weakening medicines

            *Neurologic conditions, such as dementia

            *Liver disease

            *Overweight (BMI > 25 kg/m2, but < 30 kg/m2)

            *Pregnancy

            *Pulmonary fibrosis (having damaged or scarred lung
            tissues)

            *Thalassemia (a type of blood disorder)

            *Type 1 diabetes mellitus

Id.

            Under the CDC’s guidance, Apao’s morbid obesity (his

BMI is 41.6) and his hypertension increase his risk of a severe

illness if he contracts COVID-19.        Apao also cites a European

study that suggests that, even though sleep apnea is not on

either of the CDC’s lists, that condition may also increase his

risk of complications.      ECF No. 50, PageID # 336.       This court

agrees that there appears to be some evidence that sleep apnea, a

respiratory disease, could increase Apao’s risk of complications

if he contracts COVID-19, although that evidence does not appear

to be dispositive at this time.2




      2
       If further evidence emerges, or if the CDC adds sleep
apnea to either of its lists of conditions that could increase
Apao’s risk of a severe illness if he contracts COVID-19, Apao is
free to ask this court to revisit his request.

                                     6
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 7 of 10   PageID #: 475



            In any event, Apao does have some preexisiting

conditions3 that may increase his risk of complications if he

contracts COVID-19.      Apao is 51 years old; his age does not place

him in the highest risk category.        While this court certainly

agrees that Apao has legitimate concerns about contracting COVID-

19, his medical conditions, standing alone, are not an

exceptional and compelling reason that warrants a reduction in

sentence.

            Another factor this court considers is the time

remaining on Apao’s sentence.       Apao has been in custody since May

13, 2013.    ECF No. 37, PageID # 125.      Even if credit for good

behavior is taken into account, he still has more than two years

left to serve.

            Apao argues that he might have received a shorter

sentence if he had been sentenced under today’s law.             As Apao

asserts, when he was sentenced, the applicable mandatory minimum

was 10 years.     ECF No. 40, PageID # 167.      In 2018, Congress

passed the First Step Act, which reduced the mandatory minimum

Apao would have faced to 5 years.        Congress did not make the


      3
        Apao also maintains that the medication that he is taking
to control his rheumatoid arthritis also increases his risk
because it is an immunosuppressant. According to the CDC,
rheumatoid arthritis may be treated by immunosuppressants.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
immunocompromised.html. However, the Government cites an article
that states that the specific medication Apao is taking is not an
immunosuppressant, see ECF No. 49, PageID # 324, and Apao has not
presented any evidence that it is.

                                     7
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 8 of 10   PageID #: 476



First Step Act retroactive to cases like Apao’s.            In any event,

Apao’s sentence of 140 months was above the then-applicable 10-

year mandatory minimum.       Apao has not persuaded this court that

he would have received a sentence resulting in release at this

time even if he had faced a 5-year mandatory minimum.

            This court also considers Apao’s extensive criminal

history.    In 1990, Apao was convicted of promoting a dangerous

drug in the third degree.       ECF No. 37, PageID # 132-136.       He was

sentenced to 6 months in prison and 5 years of probation.             During

his term of probation, he failed several drug tests, and also

failed to maintain contact with his probation officer.            Id. at

133.   He committed two more crimes during his term of probation:

in 1993, he was sentenced to 30 days in prison for criminal

property damage, and, after his release, he was sentenced to 10

years in prison for armed robbery.           Id. at 133-34.   In the latter

offense, Apao entered a jewelry store, held the owner at

gunpoint, and absconded with jewelry worth approximately

$100,000.00.    Id. at 134.     He was released on parole in 1997, and

in 2000 his parole was revoked for failing to complete a drug

treatment program.     Id.    He was again paroled in 2001, and

approximately two months after that he was involved in the theft

of a car.    Id. at 135.     In 2002, he was convicted of unauthorized

control of a propelled vehicle.           Id.   Apao was sentenced to 5

years in prison.     Id.     He was paroled in 2004, but his parole was


                                      8
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 9 of 10   PageID #: 477



revoked in 2005 after he again failed to complete a drug

treatment program.     Id.   He was released in 2007, but in 2011 he

broke into a car and stole a purse.        Id.   In connection with that

incident, he was convicted of unauthorized entry into a motor

vehicle.    Id. at 135-36.    His term of probation began in 2011,

and in 2013 he was arrested in connection with the instant case.

Id. at 136.    In short, his record is not encouraging.

            Finally, this court considers Apao’s record while in

prison.    In 2013, Apao was disciplined for “assaulting without

serious injury,” and he lost 27 days of good time credit as a

result.    ECF No. 40-5, PageID # 209.      He has not been disciplined

since that offense, and it appears that he has taken 13

educational and vocational classes and received his GED while

incarcerated.     See ECF No. 40, PageID # 183.       While that record

is somewhat encouraging, Apao’s overall disciplinary record and

his extensive criminal history suggest that prior sentences have

not had an impact on Apao.

            Under § 3582(c)(1)(A), only extraordinary and

compelling reasons can justify a reduction in an inmate’s

sentence.     Having balanced the seriousness of Apao’s crime, the

amount of time remaining on his sentence, his conduct while

incarcerated, his criminal history and the potential for

recidivism, and the totality of the medical information he has

submitted, this court determines that the reasons raised by Apao,


                                     9
Case 1:13-cr-00515-SOM Document 51 Filed 11/13/20 Page 10 of 10    PageID #: 478



 while important, do not rise to the level of being extraordinary

 and compelling reasons warranting a reduction in his sentence.

             For the same reasons, Apao has not satisfied

 § 3582(c)(1)(A)’s third requirement: he has not shown that

 release would be consistent with the Sentencing Commission’s

 policy statements.      Like the statute itself, the applicable

 policy statement indicates that a court may only reduce a term of

 imprisonment if extraordinary and compelling reasons support the

 reduction.    U.S.S.G. § 1B1.13.      Apao has not made such a showing.

 III.        CONCLUSION.

             Apao’s request for compassionate release under 18

 U.S.C. § 3582(c)(1)(A) is denied.

             It is so ordered.

             DATED: Honolulu, Hawaii, November 13, 2020



                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge



 United States v. Apao, Cr. No. 13-00515 SOM; ORDER DENYING ROY APAO’S MOTION
 FOR COMPASSIONATE RELEASE




                                      10
